Case 0:20-cv-60683-WPD Document 180 Entered on FLSD Docket 06/01/2020 Page 1 of 22



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                  CASE NO.: 0:20-60683-WPD-CIV-DIMITROULEAS/SNOW


    JANE DOE,

                         Plaintiff,

          v.

   RICKEY PATEL, LLC d/b/a VACATION INN,
   SKY MOTEL, INC., LQ FL PROPERTIES LLC
   n/k/a CPLG FL PROPERTIES LLC d/b/a LA
   QUINTA INN FORT LAUDERDALE
   TAMARAC EAST #4006, LQ FL PROPERTIES
   LLC n/k/a CPLG FL PROPERTIES LLC
   d/b/a LA QUINTA INN located at 7901 SW 6TH
   ST PLANTATION, FL and MW PLANTATION,
   LP d/b/a SAWGRASS INN & CONFERENCE
   CENTER,
                      Defendants.
   ____________________________________________/


                     PLAINTIFF’S RESPONSE TO MOTION TO DISMISS
                     FILED BY DEFENDANT CPLG FL PROPERTIES LLC

          This case comes to the Court on the cutting edge of federal legislation intended to empower

   victims of human trafficking. That legislation expressly enables survivors like Jane Doe to pursue

   claims against businesses that chose to look the other way while facilitating and reaping profits

   from the sexual exploitation of human beings. Through its motion to dismiss (Doc. 171), CPLG

   FL Properties LLC’s (“La Quinta”) asks this Court to ignore both the purpose and the plain

   language of the statute. The motion should be denied.

                                        MEMORANDUM OF LAW

   Brief legal background

          Because this case involves a relatively new federal statute, Ms. Doe believes it would aid


                                                   1
Case 0:20-cv-60683-WPD Document 180 Entered on FLSD Docket 06/01/2020 Page 2 of 22



   the Court to have a factual framework as it analyzes the motions to dismiss.

          According to the 2019 Trafficking in Persons (TIP) Report, there are 24.9 million total

   victims of human trafficking today; that is about three times the population of New York City. In

   2018, worldwide, 11,000 traffickers were prosecuted compared to the 85,613 victims identified.

   https://www.state.gov/wp-content/uploads/2019/06/2019-Trafficking-in-Persons-Report.pdf.

          These numbers are staggering because the profit to be made from the sexual exploitation

   of women, often children, is itself staggering. According to a 2016 United States Department of

   Homeland Security report, the sexual exploitation of minors generates billions of dollars each year

   in illegal proceeds, making it more profitable than any transnational crime except drug trafficking.

   (sex trafficking yielded $99 billion worldwide in 2014). International Labour Office, Profits and

   Poverty: The Economics of Forced Labour (2014), at 13, available at https://www.ilo.org

   /wcmsp5/groups/public/---ed_norm/---declaration/documents/publication/wcms_243391.pdf.

          And the numbers are growing. The Department of Justice has reported that more than half

   of the sex-trafficking victims are 17 years old or younger. In 2014, the National Center for

   Missing and Exploited Children reported an 846% increase from 2010 to 2015 in reports of

   suspected child sex trafficking—an increase the organization has found to be “directly correlated

   to the increased use of the internet to sell children for sex.” The State of F l o r i d a h a s not

   escaped this horrific trend, ranking third in the United States in human trafficking cases reported

   by the states. Only the far larger states of California and Texas have more reported cases.

          Hotels, including those owned and operated by the defendants in this case, play integral

   roles in aiding sex trafficking. According to the Polaris Project, the non-profit entity that has

   operated the U.S. National Human Trafficking Hotline for over a decade and analyzes the data

   gathered from the hotline, in 2014, 92% of the calls it received involved reporting sex trafficking



                                                    2
Case 0:20-cv-60683-WPD Document 180 Entered on FLSD Docket 06/01/2020 Page 3 of 22



   at hotels and motels; the remaining two percent reported a combination of sex and labor

   trafficking.1 Even estimates by attorneys for the hospitality industry indicate that eight (8) out of

   ten (10) arrests for human trafficking occur in or around hotels.2 The Polaris Project found that

   “75% of [sex trafficking] survivors responding to Polaris’ survey reported coming into contact

   with hotels at some point during their exploitation…. Unfortunately, 94% also disclosed that they

   never received any assistance, concern, or identification from hotel staff.”3

          Without the complicity of hotels, where illicit sexual encounters are taken off the street and

   cloaked in the anonymity of a hotel’s customers, the sex trafficking industry in the United States

   would be hugely disrupted. This obvious fact has been noted by experts4 and justices of the United

   States Supreme Court. In 2015, Justice Antonin Scalia, joined in dissent by Chief Justice John

   Roberts and Justice Clarence Thomas, noted that,

          Motels . . . are also a particularly attractive site for criminal activity ranging from
          drug dealing and prostitution to human trafficking. Offering privacy and
          anonymity on the cheap, they have been employed as . . . rendezvous sites where
          child sex workers meet their clients on threat of violence from their procurers.



   1
     Human Trafficking and the Hotel Industry, Polaris Project, https://polarisproject.org/sites/
   default/files/human-trafficking-hotel-industryrecommendations.pdf (last visited Aug. 3, 2019).
   2
     Rich Keating, Human Trafficking: What It Is And How It Impacts The Hospitality Industry,
   Presentation Delivered At AHIA Sprint Conference 2013, Washington, D.C., available at
   http://www.ahiattorneys.org/aws/AHIA/asset_manager/get_file/92983 (last visited Mar. 1,
   2019).
   3
     Hotels and Motels Recommendations, The Polaris Project, https://polarisproject.org/hotels-
   motelsrecommendations (last visited Aug. 8, 2019).
   4
     Hotel/Motel-Based, National Human Trafficking Hotline, https://humantraffickinghotline.org/
   sex-traffickingvenuesindustries/hotelmotel-based (last visited Aug. 3, 2019) (“Hotels and motels
   are a common venue for sex trafficking, due to ease of access for buyers, ability to pay in cash and
   maintain secrecy through finances, and lack of facility maintenance or upkeep expenses.”); see
   also Avni Ahuja, Sex Trafficking Prevention in Georgia: Equipping Hotel Workers with the
   Proper Resources, The Roosevelt Institute, (2017), available at http://rooseveltinstitute.org/wp-
   content/uploads/2017/05/715_Final-3-2.pdf (last visited Aug. 3, 2019) (“Hotels and motels
   represent a disproportionate site of sex trafficking due to the privacy and anonymity they offer to
   traffickers, customers, and victims.”).


                                                    3
Case 0:20-cv-60683-WPD Document 180 Entered on FLSD Docket 06/01/2020 Page 4 of 22



   City of Los Angeles, Calif. v. Patel, 135 S. Ct. 2443, 2457 (2015) (Scalia, J., dissenting; joined by

   Roberts, J. and Thomas, J.). Rather than take measures to prevent human trafficking, such as

   training staff as to what to look for and how to respond, these hotels and motels, and their

   respective parent companies, have failed to address the open and obvious presence of human

   trafficking on hotel properties and continued to profit from traffickers renting rooms for the

   explicit and readily apparent purpose of human trafficking.

          The Trafficking Victims Protection Act (“TVPA”), first enacted in 2000, is the national

   framework for the federal response to human trafficking. Victims of Trafficking and Violence

   Protection Act of 2000, PL 106–386 (Division A), Oct. 28, 2000, 114 Stat 1464. This original

   legislation created only criminal offenses for forced labor and sex trafficking. A.B. v. Marriott

   Int'l, Inc., CV 19-5770, 2020 WL 1939678, at *6 (E.D. Pa. Apr. 22, 2020).

          In 2003, Congress passed the Trafficking Victims Protection Reauthorization Act of 2003

   (“TVPRA”), which is located at 18 U.S.C. § 1595. Trafficking Victims Protection Reauthorization

   Act of 2003, PL 108–193, Dec. 19, 2003, 117 Stat 2875. Congress found that, since the enactment

   of the 2000 legislation, the United States “made significant progress in investigating and

   prosecuting acts of trafficking and in responding to the needs of victims of trafficking in the United

   States and abroad [but] [o]n the other hand, victims of trafficking have faced unintended obstacles

   in the process of securing needed assistance ....” Id. As such, the amendment created a civil right

   of action for victims to bring against their traffickers, but against traffickers only. A.B., 2020 WL

   1939678, at *6.

          In 2008, Congress amended the statute again, this time giving “victims a cause of action

   against those who have profited from their exploitation” and “creates a cause of action for victims

   of any violation of chapter 77 against anyone who benefits from any such a violation.” Charles



                                                     4
Case 0:20-cv-60683-WPD Document 180 Entered on FLSD Docket 06/01/2020 Page 5 of 22



   Doyle, Cong. Research Serv., R40190, The William Wilberforce Trafficking Victims Protection

   Reauthorization Act of 2008 (P.L.110-457): Criminal Law Provisions (2009) (emphasis added).

   With this amendment, § 1595 “opened the door for liability against facilitators who did not directly

   traffic the victim, but benefitted from what the facilitator should have known was a trafficking

   venture.” Gallant Fish, No Rest for the Wicked: Civil Liability Against Hotels in Cases of Sex

   Trafficking, 23 BUFF. HUM. RTS. L. REV. 119, 138 (2011) (footnotes omitted).

          The TVPRA has been updated five times, most recently in January 2019, with strong

   bipartisan support.

                                             ARGUMENT

   I.     Ms. Doe has stated a claim under 18 U.S.C. § 1595.

          A. Ms. Doe properly alleged that La Quinta “participated in a venture.”

          The civil action component of the TVPRA provides that:

             An individual who is a victim of a violation of this chapter may bring a civil
             action against the perpetrator (or whoever knowingly benefits, financially or by
             receiving anything of value from participation in a venture which that person
             knew or should have known has engaged in an act in violation of this chapter)
             in an appropriate district court of the United States and may recover damages
             and reasonable attorneys fees.

   18 U.S.C. § 1595(a). La Quinta argues that Ms. Doe must allege that La Quinta “participated in a

   sex-trafficking venture” and that she must allege that the trafficker and the hotel were “associated

   in fact.” Doc.171, p.4.

          Like its co-defendants, to reach this conclusion, La Quinta grafts the definitions for

   criminal conduct under the TVPRA, found in § 1591, onto the civil component of the TVPRA, §

   1595 (the provision under which Ms. Doe filed her complaint). Doc.171, p.4. Specifically, La

   Quinta says that “venture” is defined in § 1591(e)(6) as “any group of two or more individuals

   associated in fact” and La Quinta then takes the definition of “venture” in the criminal statute and

                                                    5
Case 0:20-cv-60683-WPD Document 180 Entered on FLSD Docket 06/01/2020 Page 6 of 22



   compares it to the definition of “enterprise” in the Racketeer Influenced and Corrupt Organizations

   Act, both of which require “association in fact.” Doc.171, p.4. La Quinta argues that use of similar

   language in these two different criminal statutes requires a presumption that Congress intended the

   same meaning to apply to the use of the word “venture” in § 1595(a), the civil statute under which

   Ms. Doe is proceeding. Doc. 171, p.4. La Quinta posits that rental of a hotel room “does not give

   rise to a reasonable inference that” the traffickers and La Quinta “shared any common purpose,

   operated as a continuing unit, or otherwise ‘associated in fact.’” Doc. 171, p.5.

          La Quinta cites no case supporting the conclusion that the RICO definition of “enterprise”

   should apply to the current version of TVPRA. La Quinta cites to a 2014 Northern District of

   Georgia case, Plaintiff A v. Schair, 2:11-CV-00145-WCO, 2014 WL 12495639, at *1 (N.D. Ga.

   Sept. 9, 2014), in support of its position. But that case did not say that RICO definitions apply to

   the TVPRA. Schair said only that ““[t]he TVPA's civil remedy operates in the same manner as

   the federal Racketeer Influenced and Corrupt Organizations Act (‘RICO). Under both statutes, a

   plaintiff prevails by proving a qualifying “predicate act.’” Id. at *2. Moreover, the Schair case

   was decided under the 2003 TVPRA. (“Plaintiffs maintain that defendants' actions violated the

   Trafficking Victims Protection Act of 2003 [ ], which prohibits the use of “coercion” to cause a

   minor to engage in a commercial sex act. 18 U.S.C. § 1591(a).”) Id. at *2 (emphasis added). And

   the court specifically noted that the 2008 amendment to the TVPRA changed the statute “in several

   substantial aspects, all of which make it easier for victims of trafficking violations to bring civil

   suits.” Id. at *3. And Boyle v. United States, 556 U.S. 938 (2009), the other case La Quinta cites,

   does not support La Quinta’s position because it was not even a TVPRA case. It was a bank

   burglary/RICO case. Id. at 940.

          Really though, the argument defies simple logic. “Enterprise” and “venture” are two



                                                    6
Case 0:20-cv-60683-WPD Document 180 Entered on FLSD Docket 06/01/2020 Page 7 of 22



   different words. It is a cardinal rule of statutory interpretation that Congress knows how to pick

   its words—and where Congress uses different words, it presumed that Congress did so for a reason.

           To the extent La Quinta suggests that the word “venture” is used in both § 1591 and § 1595

   and there is a presumption that they should have the same meaning (La Quinta argues the meaning

   for both should be “association in fact”), La Quinta is wrong. Doc.171, p.4. The

   “natural presumption that identical words used in different parts of the same act are intended to

   have the same meaning ... is not rigid and readily yields whenever there is such variation in the

   connection in which the words are used as reasonably to warrant the conclusion that they were

   employed in different parts of the act with different intent.” Atlantic Cleaners & Dyers v. United

   States, 286 U.S. 427, 433 (1932); see also Yates v. United States, 574 U.S. 528, 537 (2015) (“In

   law as in life, [ ] the same words, placed in different contexts, sometimes mean different things.”).

   As noted in M.A. v. Wyndham Hotels & Resorts, Inc., 425 F. Supp. 3d 959, 964 (S.D. Ohio 2019),

   on its face “§ 1591(e) purports to only apply to ‘this section,’ i.e., § 1591.” 425 F. Supp. 3d at 969.

   Thus, giving meaning to the words “in this section,” the definition of “venture” found in §

   1591(e)(6) would not apply to § 1595. TRW Inc. v. Andrews, 534 U.S. 19, 31 (2001) (noting that

   a cardinal rule of statutory interpretation is to give effect to all words in a statute).

           Indeed, the District Court of Colorado has expressly declined to define the term “venture”

   from § 1591(e) to another statute. In Gilbert v. U.S. Olympic Committee, No. 18-cv-00981-CMA-

   MEH, 2019 WL 1058194, at *9, *10 (D. Colo. Mar. 6, 2019), the court had to determine what

   “venture” meant for the purposes of § 1589(b). The defendant in that case argued that “venture”

   was defined in § 1591(e)(6) and that this definition should apply to § 1589. But the Gilbert court

   refused to interject the criminal definition into the civil provisions, explaining: “Congress appears

   to have confined this definition only to § 1591.” Id. at *10 (“In this section ... [t]he term ‘venture’



                                                       7
Case 0:20-cv-60683-WPD Document 180 Entered on FLSD Docket 06/01/2020 Page 8 of 22



   means any group of two or more individuals associated in fact, whether or not a legal entity.”)

   (emphasis added). The Gilbert court further noted that “neither §§ 1589 nor 1595 define

   ‘venture’”—which also gives rise to an inference that Congress did not intend the definition in §

   1591 to apply to other sections. Id.

          Additionally, grafting the criminal definition in § 1591 onto the civil act under which Ms.

   Doe has brought her complaint would defy the purpose of the civil act. As noted by Judge Marbley

   in the Southern District of Ohio, the text of § 1595 “evidences Congress’s intent to broaden the

   behavior that can form the basis of civil liability to participation in ventures where the defendant

   ‘knew or should have known’ that the venture was involved in sex trafficking.” M.A. v. Wyndham

   Hotels & Resorts, Inc., 425 F. Supp. 3d 959, 964 (S.D. Ohio 2019). The M.A. case cites to a Report

   from the Congressional Research Service which interpreted the amendments to the TVPRA to

   “create[ ] civil liability both for those who face criminal liability for their profiteering and those

   who do not.” Id. (citation omitted) (emphasis added); see also Plaintiff A v. Schair, No. 2:11-cv-

   00145-WCO, 2014 WL 12495639, at *3, (N.D. Ga. Sept. 9, 2014) (noting that the 2008

   amendments to the TVPRA “ma[de] it easier for victims of trafficking violations to bring civil

   suits” by broadening the parties who could be sued for trafficking violations to “anyone who

   ‘knowingly benefits…from participation in a venture which that person knew or should have

   known has engaged in an act in violation of this chapter.’”).

          Put simply, § 1595(a) does not require a victim of sex trafficking to establish that the hotel

   defendant and her trafficker were “associated in fact” and no case has imposed such a requirement

   in a civil action, so this Court should not impose such a requirement.

          As a variation on that argument, La Quinta also argues that “participation in a venture”

   under § 1595 “requires some ‘overt act’ in furtherance of the venture.” Doc. 171, p.6. In support,



                                                     8
Case 0:20-cv-60683-WPD Document 180 Entered on FLSD Docket 06/01/2020 Page 9 of 22



   La Quinta cites to a criminal case involving a different statute, U.S. v. Afyare, 632 F. App'x 272,

   286 (6th Cir. 2016). La Quinta then cites to two decisions relying on Alfayre, one from the

   Southern District of New York, Noble v. Weinstein, 335 F. Supp. 3d 504 (SD NY 2018), and the

   other from the Northern District of Georgia, Doe 1 v. Red Roof Inns, Inc. et. al, 1:19-CV-03840-

   WMR, 2020 WL 1872335, at *3 (N.D. Ga. Apr. 13, 2020). La Quinta neglects to mention the

   authority finding that requiring an overt act would subvert both the purpose and the actual language

   of the TVPRA.

   The purpose of § 1595(a) requires rejection of the hotels’ argument.
          As mentioned above, the TVPRA’s amendment reflects Congressional intent to allow

   victims of sex trafficking to pursue civil remedies against their traffickers even if criminal remedies

   are not available. See pp.2 to 4 above; see also M.A., 425 F. Supp. 3d at 964. Because the civil

   component of the TVPRA was intended to cast a much broader net than the criminal component

   of the TVPRA, La Quinta’s citation to the criminal case of United States v. Afyare, 632 F. App'x

   272 (6th Cir. 2016) and the § 1595 cases that have relied upon Afyare is misplaced. That fact was

   addressed at length in the M.A. case, where the hotel defendants also argued that the Afyare opinion

   should control how a court interprets the civil component of the TVPRA.

   The plain language of § 1595(a) reflects that no overt act is necessary.
          Both the Southern District of Ohio and the Eastern District of Pennsylvania have found

   that the plain language of § 1595 refutes the hotel defendants’ arguments that there must be actual

   participation (an overt act) in the sex trafficking. In construing a statute, a court must start with

   the language of statute. See Bailey v. United States, 516 U.S. 137, 145 (1995). But even a textual

   analysis is informed “not only [by] the bare meaning of the word but also [by] its placement and

   purpose in the statutory scheme.” Id. “Where, as here, a statute is ‘remedial,’ it ‘should be liberally

   construed.’” M.A., 425 F. Supp. 3d at 969 (quoting Peyton v. Rowe, 391 U.S. 54, 65 (1968)); Noble

                                                     9
Case 0:20-cv-60683-WPD Document 180 Entered on FLSD Docket 06/01/2020 Page 10 of 22



    v. Weinstein, 335 F.Supp.3d 504, 515 (S.D.N.Y. 2018) (finding that § 1595 is a “remedial

    provision” that “requires broad interpretation”)). In Afyare, “the Sixth Circuit panel looked to the

    statutory definitions and to the surrounding context,” M.A., 425 F. Supp. 3d at 969, when it held

    that the government must prove that a criminal defendant participated in the sex trafficking venture

    through an “‘overt act’ that furthers the sex trafficking aspect of the venture” and that “the

    defendants associated for the purpose of further the sex trafficking.” Afyare, 632 F. App’x at 286.

            But, as noted by the M.A. court, “the language of § 1591 differs from the language of §

    1595—the former does not have a constructive knowledge element manifested by ‘should have

    known’ language.” M.A., 425 F. Supp. 3d at 969. More specifically, the criminal statute, § 1591

    says that “In this section…[t]he term ‘participation in a venture’ means knowingly assisting,

    supporting, or facilitating a violation of subsection (a)(1).” 18 U.S.C.A. § 1591(e)(4) (emphasis

    added). In contrast, § 1595 says there is liability for “participation in a venture which that person

    knew or should have known has engaged in an act in violation of this chapter.” 18 U.S.C. §

    1595(a) (emphasis added). There is an obvious difference between “knowingly” and “knew or

    should have known.”

            More importantly, “applying the definition of ‘participation in a venture’ provided for in §

    1591(e) to the requirements under § 1595 would void the ‘known or should have known’ language

    of § 1595.” M.A., 425 F. Supp. 3d at 969. Such a construction would violate the “‘cardinal

    principle of statutory construction’ that ‘a statute ought, upon the whole, to be construed so that,

    if it can be prevented, no clause, sentence, or word shall be superfluous, void, or insignificant.’” Id.

    (quoting TRW Inc., 534 U.S. at 31 (quoting Duncan v. Walker, 533 U.S. 167, 174, 121 S.Ct. 2120,

    150 L.Ed.2d 251 (2001))). Section 1591(e)(4) says that “participation in a venture” means

    “knowingly assisting, supporting, or facilitating a violation of subsection (a)(1).”             Thus,



                                                      10
Case 0:20-cv-60683-WPD Document 180 Entered on FLSD Docket 06/01/2020 Page 11 of 22



    “participation in a venture” in § 1591 conveys a state of mind requirement—the participation must

    be “knowing.” M.A., 425 F. Supp. 3d at 969. This is unlike § 1595, which allows liability for

    knowing or “should have known.” Id.

           Additionally, “[a]lthough § 1591(a)(2) also criminalizes some action taken with less than

    actual knowledge, that is, ‘reckless disregard,’ such ‘reckless disregard’ provision applies only to

    the requirement ‘that means of force, threats of force, fraud, coercion described in subsection

    (e)(2), or any combination of such means will be used to cause the person to engage in a

    commercial sex act, or that the person has not attained the age of 18 years and will be caused to

    engage in a commercial sex act.’” Id. (quoting § 1591 (a)). The reckless disregard standard “does

    not lessen the scienter requirement of actual knowledge as to participation or the venture’s true

    ends.” M.A., 425 F. Supp. 3d at 970.

           For these reasons, the Southern District of Ohio found in M.A. that “participation’ under §

    1595 does not require actual knowledge of participation in the sex trafficking itself.” Id. In other

    words, hotels “need not have actual knowledge of the sex trafficking in order to have participated

    in the sex trafficking venture for civil liability under the TVPRA, otherwise the ‘should have

    known’ language in § 1595(a) would be meaningless.”          Id. at 971; see also A.B., 2020 WL

    1939678, at *13 (“If we imputed this [‘knowing’] standard [from § 1591] into section 1595—

    which does not define ‘participation in a venture’—we would ignore its ‘knew or should have

    known’ language.”).

           In its rejection of the “overt act” requirement the Eastern District of Pennsylvania

    specifically addressed the hotel defendants’ reliance on Afyare and on Noble v. Weinstein, 335 F.

    Supp. 3d 504, 523 (S.D.N.Y. 2018), two of the cases upon which La Quinta relies in its motion to

    dismiss. A.B., 2020 WL 1939678, at *13. In addition to pointing out that Afyare was a criminal



                                                    11
Case 0:20-cv-60683-WPD Document 180 Entered on FLSD Docket 06/01/2020 Page 12 of 22



    case dealing with § 1591 as opposed to § 1595, the court in A.B. v. Marriott International, Inc.,

    also noted that the Noble court did not apply an “overt act” requirement; so, reliance on Noble for

    such a position was equally misplaced. Id. The A.B. court went on to say that, “like the [M.B.

    court], we interpret section 1595 as distinct from section 1591’s criminal liability.” Id. at *9. The

    A.B. court said that Noble, relying on Afyare, “essentially required the victim of sex trafficking

    seeking a civil remedy to first prove a criminal violation of section 1591(a)(2)” and that “[w]e

    disagree with the reasoning in Noble, adopted by the judge in the Red Roof cases [cited at page 6

    of La Quinta’s motion to dismiss], requiring a victim seeking a civil remedy under section 1595

    must first prove the criminal offense.” Id. at *13. “We do not read the language of section 1595

    to impose such a burden nor do we interpret the Act as Congress intended such a restrictive reading

    of the remedial nature of section 1595.” Id. The A.B. court said, “we will not impose a ‘knowingly’

    state of mind requirement to section 1595 [a.k.a., an “overt act” requirement] and ignore language

    Congress specifically included allowing a civil action against facilitators who should have known

    about a sex trafficking venture.” Id. at *14.

           M.A. and A.B. are not alone in reaching the conclusion that section 1595 does not require

    an “overt act” or participation that furthers the sex trafficking. The M.A. opinion itself cites to

    Jean-Charles v. Perlitz, 937 F.Supp.2d 276, 288–89 (D. Conn. 2013), where the District of

    Connecticut found that defendants participated in a sex-trafficking venture where they maintained

    affiliations with a school where sexual abuse of minors was taking place. 425 F. Supp. 3d at 970.

    “The court did not require the priest to have directly participated in the sex trafficking.” A.B.,

    2020 WL 1939678, at *16, n.113.

           Put simply, requiring an overt act is the equivalent of requiring “knowing” participation

    (otherwise the act would not be “overt”) and § 1595 does not requiring a “knowing” standard, only



                                                     12
Case 0:20-cv-60683-WPD Document 180 Entered on FLSD Docket 06/01/2020 Page 13 of 22



    a “knew or should have known” standard. La Quinta ignores the plain language of § 1595(a) in

    arguing to the contrary.

    The Third Amended Complaint state pleads facts sufficient to establish that La Quinta
    “participated in a venture” under § 1595(a).

              Having determined that no association in fact or overt act is necessary, the question is

    whether Ms. Doe alleged facts sufficient to infer that La Quinta “participated in a venture” under

    § 1595(a). In M.A., the court denied the hotels’ motions to dismiss where the trafficking victim

    alleged facts very similar to those alleged here. The M.A. court said that, “in the absence of a

    direct association, Plaintiff must allege at least a showing of a continuous business relationship

    between the trafficker and the hotels such that it would appear that the trafficker and the hotels

    have established a pattern of conduct or could be said to have a tacit agreement.” 425 F. Supp. 3d

    at 971.      The M.A. court noted that Ricchio v. McLean, the case relied upon by La Quinta,

    represented one end of a “spectrum for civil liability based on sex trafficking activities”; but failure

    to “rise to the level of obviousness present in Ricchio” did not mean a plaintiff could not state a

    claim under § 1595. Id. at 966. Indeed, the M.A. court found that the Plaintiff alleged sufficient

    facts to show Defendants “participated in a venture” under § 1595 “by alleging that Defendants

    rented rooms to people it knew or should have known where engaged in sex trafficking.” Id. The

    specific facts in M.A. were:

              • The “trafficker often requested rooms near exit doors. Frequently the trash cans
              in the rooms in which M.A. was trafficked would contain an extraordinary number
              of used condoms. The trafficker routinely instructed M.A. to refuse housekeeping
              services. The hotel rooms in which M.A. was trafficked were frequently paid for
              with cash.” (ECF No. 1 at ¶ 52).
              • The hotels “failed to recognize or report Plaintiff M.A.s trafficking.” (ECF No. 1
              at ¶ 53).
              • “The Plaintiff observed some of the same hotel staff over the course of the time
              she was trafficked for sex at the Defendant hotel properties.” (ECF No. 1 at ¶ 54).




                                                      13
Case 0:20-cv-60683-WPD Document 180 Entered on FLSD Docket 06/01/2020 Page 14 of 22



            • “At each of the Defendants’ hotel properties, M.A. was routinely escorted by her
            trafficker in view of the front desk after her trafficker paid in cash for the reserved
            room out of which the sex trafficking venture was housed.” (ECF No. 1 at ¶ 54).
            • “Despite her desperate pleas and screams for help, after being beaten or choked
            at the Defendants’ hotel properties, the hotel staff ignored her and did nothing to
            prevent the ongoing and obvious torture she endured while she was regularly
            trafficked for sex at Defendants’ hotel properties.” (ECF No. 1 at ¶ 55).
            • “The Plaintiff’s trafficker operated the sex trafficking venture out of the same
            hotel room for multiple days or weeks in succession.” (ECF No. 1 at ¶ 56).
            • “The Plaintiff was forced into sexual encounters with approximately ten (10)
            “johns” per day, and these johns would enter and leave the hotel guest room.” (ECF
            No. 1 at ¶ 56).


    Id. at 968. In addition, the plaintiff in M.A. also alleged that the hotels failed to adequately train

    their staff to deal with trafficking. Id. The court said, “[t]hese allegations are sufficient to survive

    a 12(b)(6) motion to dismiss.” Id.

            Here, Ms. Doe alleged that both La Quinta hotels:
            …participated in the venture of trafficking Plaintiff by providing the location for
            the sexual exploitation to take place. Without a “safe” location (one such as La
            Quinta #4006, where the hotel turns a blind eye to red flags and does nothing to
            prevent trafficking or protect the victim), there can be no trafficking.

            [that their] cooperation in the venture exceeded that inherent in the normal room
            renting transaction because La Quinta #4006 elected to ignore red flags that
            Plaintiff was being trafficked. La Quinta #4006 knew or should have known that
            Plaintiff was being sexually exploited in violation of the TVPRA. Plaintiff
            exhibited red flags upon which La Quinta #4006’s staff should have been trained
            to act.

            [and that they] took no steps, and thereby affirmatively avoided, confirming that
            Plaintiff was a human trafficking victim being exploited on La Quinta [ ] property.
            In fact, La Quinta [ ], like most other La Quinta properties, has refused to sign the
            Hotel Code of Conduct, which would call on the La Quinta to be on the lookout for
            red flags like those described above.

    Doc. 164, pp.17-18, ¶ ¶ 83, 84, 86; pp.20-21, ¶ ¶ 92-95. As to each La Quinta, the red flags that

    Ms. Doe alleged the hotels ignored included:

            [as to La Quinta #4006] that a girl in her late teens or early twenties (who looked
            her age or even younger) having Elite status and over 20,000 “rewards points” in
            the La Quinta rewards program. At 10 points per dollar spent, that would amount

                                                      14
Case 0:20-cv-60683-WPD Document 180 Entered on FLSD Docket 06/01/2020 Page 15 of 22



           to having spent over $2,000 in room stays. Plaintiff always paid for the room in
           cash or an Amscot debit card. Plaintiff would stay for three to four days at a stretch,
           leave, and then come back. Plaintiff checked in with a purse and perhaps a small
           bag, nothing else. Plaintiff would only pay for one night at a time, renewing her
           stay before check-out the next day. Johns would enter the room with no luggage,
           stay approximately 20 minutes, and then leave. Plaintiff’s trafficker was a very tall
           man (approximately 6’ 4”) and he was constantly present and hiding the drugs to
           which he had addicted Plaintiff all over the hotel. When Plaintiff would finish with
           a John, the trafficker would tell her where to find her next drug hit. The trafficker
           hid drugs over emergency exit signs, in stairwells, on top of doorways, etc. The
           hotel had security cameras and no one said a word or questioned any of the strange
           behavior. Plaintiff always turned away housekeeping and asked to change her own
           linens. She would put her trash outside her door. Plaintiff made friends with two
           of the male managers at the La Quinta #4006. These managers knew what was
           happening and did nothing to stop it; they always rented a room to Plaintiff when
           she would return.

    (Doc.164, p.18, ¶ 85) and

           [as to La Quinta Tamarac that] a girl in her late teens or early twenties (who looked
           her age or even younger) having Elite status and over 20,000 “rewards points” in
           the La Quinta rewards program. At 10 points per dollar spent, that would amount
           to having spent over $2,000 in room stays. Plaintiff always paid for the room in
           cash or an Amscot debit card. Plaintiff would stay for two to three days at a stretch,
           leave, and then come back. Plaintiff was sexually exploited approximately 10 to
           20 times per day. Plaintiff’s trafficker was a very tall man (approximately 6’ 4”)
           and he was constantly present and hiding the drugs to which he had addicted
           Plaintiff all over the hotel. When Plaintiff would finish with a John, the trafficker
           would tell her where to find her next drug hit. The trafficker hid drugs over
           emergency exit signs, in stairwells, on top of doorways, etc. The hotel had security
           cameras and no one said a word or questioned any of the strange behavior. Plaintiff
           always turned away housekeeping and asked to change her own linens and she
           would put her trash outside her door.

    Doc.164, p.20, ¶ 94.

           These facts contain the same kind of information as the allegations in M.A. Accordingly,

    these allegations are more than enough to give rise to an inference that Sky Motel and Vacation

    Inn “knew or should have known,” 18 U.S.C. § 1595(a), that Ms. Doe was being trafficked and

    that “it would appear that the trafficker and the hotels have established a pattern of conduct or

    could be said to have a tacit agreement.” M.A., 425 F. Supp. 3d at 971; see also Somaza v.



                                                     15
Case 0:20-cv-60683-WPD Document 180 Entered on FLSD Docket 06/01/2020 Page 16 of 22



    Loancare, LLC, 17-CV-60976, 2017 WL 7796058, at *1 (S.D. Fla. July 14, 2017) (“Under Rule

    12(b)(6), a motion to dismiss should be granted only if the plaintiff is unable to articulate “enough

    facts to state a claim to relief that is plausible on its face. A claim has facial plausibility when the

    pleaded factual content allows the court to draw the reasonable inference that the defendant is

    liable for the misconduct alleged.”) (citations omitted).

        B. Ms. Doe alleged that La Quinta knowingly benefitted financially/received something
           of value

            In M.A., like here, the hotel defendants argued that “merely receiving revenue from the

    rental of a hotel room” could not constitute a benefit under the TVPRA. 425 F. Supp. 3d at 964.

    La Quinta’s specific argument is that “renting rooms to Plaintiff” is “insufficient” to constitute

    receiving a benefit under the TVPRA. Doc. 171, p.9. La Quinta also argues, like the defendants

    in M.A that the proper standard for “benefit” is the standard articulated in Geiss v. The Weinstein

    Company Holdings, LLC, et al., 383 F.Supp.3d 156 (S.D.N.Y. 2019). M.A., 425 F. Supp. 3d at

    964; Doc.171, p.9. In Weinstein, the Southern District of New York said that the plaintiff must

    show that the trafficker “provided any of those benefits to [Defendants] because of [Defendants’]

    facilitation of [the trafficker’s] sexual misconduct.” Geiss, 383 F.Supp.3d at 169. Building on

    Geiss, La Quinta argues that “the ‘benefit’ must be derived directly ‘from,’ and be ‘knowingly’

    received in exchange for, participating in the venture committing sex-trafficking crimes.” Doc.

    171, p.9.

            But both the Southern District of Ohio and, just six weeks ago, the Eastern District of

    Pennsylvania, have rejected that logic. In H.H. v. G6 Hosp., LLC, 2:19-CV-755, 2019 WL

    6682152, at *2 (S.D. Ohio Dec. 6, 2019), the court wrote that § 1595 “requires that Defendant

    knowingly benefit financially, not that the perpetrator compensate Defendant ‘on account of’ the

    sex trafficking.’” In M.A., Judge Marbley noted that the exacting definition of “benefit” that the

                                                      16
Case 0:20-cv-60683-WPD Document 180 Entered on FLSD Docket 06/01/2020 Page 17 of 22



    hotel defendants demand is not supported by the caselaw. M.A., 425 F. Supp. 3d at 964. The M.A.

    opinion pointed to a Colorado case where “the District Court of Colorado interpreted § 1595

    liability premised on § 1589(b) (the forced labor provision of the statute) not to ‘require[ ] the

    party to benefit from the [forced] labor or services for liability to attach” and that the Colorado

    court “found that the defendant had received a benefit through ‘collecting money through

    sponsorships, licensing, grants, publicity, [and] for medals achieved at competitions.’” Id. (quoting

    Gilbert, 2019 WL 4727636, at *16) (citation omitted) (emphasis added)).         The M.A. court also

    pointed out that in a California case “the court looked to the relatively small portion of seafood a

    seller procured from a facility that engaged in human trafficking and that the defendant never

    actually sold any product that was made at the facility.” M.A., 425 F. Supp. 3d at 965 (citing Ratha

    v. Phatthana Seafood Co., Ltd., No. CV 16-4271-JFW (ASx), 2017 WL 8293174, at *6 (C.D. Cal.

    Dec. 21, 2017)). Based on these cases, the M.A. court said that “M.A. has alleged that Defendants

    rented rooms to the trafficker, and therefore benefited financially. This Court finds that the rental

    of a room constitutes a financial benefit from a relationship with the trafficker sufficient to meet

    this element of the § 1595(a) standard.” M.A., 425 F. Supp. 3d at 965.

           On April 22, 2020, the Eastern District of Pennsylvania concurred with Judge Marbley’s

    conclusion. A.B., 2020 WL 1939678, at *15. In A.B., similar to this case, the plaintiff alleged that

    “her trafficker rented rooms for weeks at a time, paid with a prepaid credit card, checked her in

    with little personal belongings, a steady stream of male visitors entered the hotel through the front

    doors and main lobby, and the rooms bore signs of illicit sexual activity” and that “Marriott knew

    or should have known of these ‘red flags’ but nevertheless continued to rent rooms to A.B.’s

    traffickers and received financial benefit from sex trafficking.” Id. The A.B. Court said these

    allegations “are sufficient to meet the ‘knowingly benefitted’ element of a civil claim under section



                                                     17
Case 0:20-cv-60683-WPD Document 180 Entered on FLSD Docket 06/01/2020 Page 18 of 22



    1595 of the Act.” Id.

           Here, Jane Doe has alleged that she rented rooms for multiple nights, but only rented one

    night at a time, renewing just before check out each day, that she checked in with very little in the

    way of personal belongings, that there were a steady stream of male visitors, that she always turned

    away housekeeping and took out her own garbage (so that they could not see the paraphernalia in

    her garbage), that hotel staff knew what was going on at the property and that La Quinta hotels

    ignored these red flags so they could provide a safe location for sexual exploitation to take place

    and continue receiving the room revenue. Doc.164, pp.11-12, ¶ ¶ 53-60; pp.15-17, ¶ ¶ 72-78.

    Ms. Doe adequately alleged that La Quinta knew or should have known of an act in violation
    of the TVPRA

           La Quinta’s final argument appears to be that Ms. Doe has failed to allege that La Quinta

    knew or should have known that trafficking was taking place because Ms. Doe did not allege that

    the La Quinta managers who were aware of the trafficking “interacted with Plaintiff’s alleged

    trafficker, much less that they [the managers] witnessed him [the trafficker] forcing or coercing

    Plaintiff to engage in commercial sex activity.” Doc. 171, p.10. There is no such pleading

    requirement to state a claim under the TVPRA.

           For example, in M.A., Judge Marbley discussed the Ricchio case and recognized that the

    M.A. plaintiff’s “facts do not suggest a direct agreement between her trafficker and any of the hotel

    defendants” or that “a specific hotel staff member saw her in a deteriorated state.” 425 F. Supp.

    3d at 966. “But,” wrote Judge Marbley, “M.A. does not need to prove reckless disregard under §

    1595(a), only that the Defendants ‘should have known’ about the nature of the venture under a

    negligence standard. This does not require evidence of actual knowledge or conspiracy between

    Defendants and the trafficker.” Id. (emphasis added).

           In A.B., the court found that the following allegations, which are similar to the facts alleged

                                                     18
Case 0:20-cv-60683-WPD Document 180 Entered on FLSD Docket 06/01/2020 Page 19 of 22



    by Jane Doe, were sufficient to “plausibly allege Marriott knew or should have known of a sex

    trafficking venture involving A.B.” at its hotels:

           we read A.B.’s allegations regarding the hospitality industry generally as
           background and supporting A.B.’s allegation Marriott, along with other hotel
           brands, knew about the problem of sex trafficking. We draw all reasonable
           inferences from A.B.’s amended complaint on a motion to dismiss: between 2009-
           2011, A.B.’s traffickers used Marriott’s three Philadelphia Airport hotels to sell
           illegal sex acts; as many as six men an evening entered each of the three hotels as
           an “unannounced guest,” creating a “voluminous and obvious” constant stream of
           male visitors to A.B.’s rooms accessed through the front door and main lobby of
           the hotels; A.B.’s trafficker repeatedly paid for rooms at each of the three hotels for
           at least a week at a time with prepaid credit cards and hotel staff were aware of
           A.B.; when A.B.’s trafficker brought her to the hotels, she presented with little, if
           any, luggage, no phone, wallet, or identification, and when checking A.B. into the
           hotel, he would not proceed to the room; rooms rented for trafficking were littered
           with multiple broken objects, used condoms, and other sex paraphernalia which
           would have been noticed by staff; and staff at all three hotels observed A.B. with
           signs of visible injury on more than one occasion, frequent loud altercations, and
           attacks on A.B. by her trafficker were constant and loud enough for hotel patrons
           and staff to hear.
           …
           At this stage, we can readily interpret A.B. as pleading Marriott should have known
           of a sex trafficking venture at the three airport hotels. Unlike a one-time visit,
           A.B.’s pleaded return visits with similar characteristics also allow us to infer
           Marriott knew of the sexual trafficking in A.B.’s prepaid hotel room.

    A.B., 2020 WL 1939678, at *17.

           Similar to A.B., Ms. Doe has alleged that La Quinta “financially benefited” from her

    trafficking because, “[i]n exchange for providing a location for Plaintiff’s continued sexual

    exploitation, La Quinta [ ] received cash for every night Plaintiff was exploited in her rented room”

    and “continued renting the room despite the red flags that called attention to human trafficking.”

    Doc.164, pp.18-19, ¶ 27; pp.20-21, ¶ 96. More specifically, Ms. Doe alleged that La Quinta knew

    about the hotel industry standards and refused to sign or participate in the Hotel Code of Conduct

    (Doc. 164, p.18, ¶ 86; p.20, ¶ 95.), that it would be highly unusual for such a young person to have

    accumulated so many reward points for staying at La Quinta hotels, that there was a steady stream



                                                     19
Case 0:20-cv-60683-WPD Document 180 Entered on FLSD Docket 06/01/2020 Page 20 of 22



    of men in and out of her rooms, that the rooms were rented one night at a time but renewed for

    multiple nights, always paying with cash or a pre-paid credit card, that Jane Doe checked in with

    little to no personal possessions, that her trafficker hid drugs near her rooms in full view of security

    cameras but no one said anything, that hotel managers knew she was being trafficked, and that she

    turned away housekeeping and changed her own linens to avoid detection. Doc.164, pp.17-19, ¶ ¶

    83-86; pp.19-20, ¶¶ 92-95. Ms. Doe’s allegations are sufficient to give rise to an inference that La

    Quinta knew or should have known that there was a sex trafficking venture going on at their

    properties.

                                                 Conclusion
            For the foregoing reasons, the motions to dismiss filed by CPLG FL Properties LLC (Doc.

    171) should be denied.


                                                           /s/ Maegen Peek Luka
                                                           C. RICHARD NEWSOME, ESQUIRE
                                                           Florida Bar No.: 827258
                                                           R. FRANK MELTON, ESQUIRE
                                                           Florida Bar No.: 0475440
                                                           MILETTE E. WEBBER, ESQUIRE
                                                           Florida Bar No.: 145874
                                                           MAEGEN PEEK LUKA
                                                           Florida Bar No.: 549851
                                                           NEWSOME MELTON
                                                           201 South Orange Avenue, Suite 1500
                                                           Orlando, Florida 32801
                                                           Telephone: (407) 648-5977
                                                           Facsimile: (407) 648-5282
                                                           Attorneys for Plaintiff
                                                           newsome@newsomelaw.com
                                                           melton@newsomelaw.com
                                                           webber@newsomelaw.com
                                                           swinehart@newsomelaw.com
                                                           oneill@newsomelaw.com
                                                           luka@newsomelaw.com


                                                      20
Case 0:20-cv-60683-WPD Document 180 Entered on FLSD Docket 06/01/2020 Page 21 of 22



                                      CERTIFICATE OF SERVICE
           I hereby certify that on June 1, 2020 a true and correct copy of the foregoing was

    furnished by CM/ECF to all counsel of record as listed below.


                                                            /s/ C. Richard Newsome
                                                            Attorney
    J. Trumon Phillips
    Florida Bar No. 84568
    Fredrick H.L. McClure
    Florida Bar No. 147354
    DLA PIPER LLP (US)
    3111 W. Dr. Martin Luther King Jr. Blvd., Suite 300
    Tampa, Florida 33607-6233
    Phone: 813-229-2111
    Fax: 813-229-1447
    Email: Fredrick.mcclure@dlapiper.com;
           trumon.phillips@dlapiper.com
            Sheila.hall@dlpiper.com

    David Sager (pro hac vice forthcoming)
    DLA PIPER LLP (US)
    51 John F. Kennedy Parkway, Suite 120
    Short Hills, NJ 07078-2704
    Phone: 973-520-2550
     Fax: 973-520 2551
    Email: david.sager@dlapiper.com

     Attorneys for Defendants, CPLG of FL, LLC,
     CPLG of FL, LLC dba La Quinta Inn
     Fort Lauderdale Tamarac East #4006 and
     La Quinta located at 7901 SW 6th St. Plantation

    Joseph J. Goldberg
    Florida Bar No. 91107
    Lindsey A. Adler
    Florida Bar No. 1010168
    Cole Scott & Kissane, P.A.
    9150 South Dadeland Blvd., Suite 1400
    Miami, FL 33256
    Phone: Phone: 305-350-5300
    Email: joseph.goldberg@csklegal.com
           Lindsey.Adler@csklegal.com

    Attorneys for Defendants Rickey Patel, LLC d /b/a Vacation Inn and Sky Motel, Inc.

                                                       21
Case 0:20-cv-60683-WPD Document 180 Entered on FLSD Docket 06/01/2020 Page 22 of 22




    Bruce Trybus
    Florida Bar No. 972983
    Kelly Lenahan
    Florida Bar No. 106068
    Cooney Trybus Kwavnick Peets
    1600 W. Commercial Blvd., Suite 200
    Fort Lauderdale, FL 33309
    Phone: 954-568-6669
    Fax: 954-568-0085
    Email: reception@ctkplaw.com
            yhall@ctkplaw.com
            tzerof@ctkplaw.com

    Attorneys for Defendant
    MW Plantation, LP d/b/a Sawgrass Inn & Conference Center




                                              22
